DETAILED ACTION
	Receipt is acknowledged of Applicant’s: (a) response to restriction and election of species requirements and amendments to the claims, filed on 25 July 2022; and (b) IDS filed on 16 June 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Election/Restrictions
Applicant's election with traverse of Group I, claims 12 and 15 of Species I, and claim 18 of Species II in the reply filed on 25 July 2022 is acknowledged.  The traversal is on the ground(s) that Peng does not teach a recess in the top land of its partitioning wall.  This is not found persuasive because as shown in Fig. 2 and 3, a partitioning wall is formed by the top of the cavity edge of independent cavities 3 and 5.  The connecting groove forms a recess at the top of the cavity edges.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11, 19, 24, 25, 27, 29, 35, 36, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 July 2022.
*  *  *  *  *
Information Disclosure Statement
The reference filed 25 July 2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The reference has been placed in the application file, but the information referred to therein has not been considered.
*  *  *  *  *
Claim Objections
Claim 8 is objected to because of the following informalities:  in line 2 of claim 8, “(22, 23)” has not been stricken out.  Appropriate correction is required.
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-16, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,497,212 (“Donofrio”) (see IDS filed on 12 June 2019) further in view of CN 201404473 (“Peng”) (see IDS filed on 23 April 2021).
Regarding claim 1, Donofrio teaches a die (65, 66) for a multi-chamber (67, 68) softgel capsule (71-74), the die comprising: a die pocket (67, 68) defined by a die pocket wall and a bottom surface; and one or more partitioning walls (69) dividing the die pocket into tow or more chambers (67, 68), wherein the die pocket wall and the one or more partitioning walls have their respective top sections defined as lands (see col. 7, lines 20), a top of the land (70) of the perimeter of the die pocket wall is in a plane, and  a lowest point of the top of the land of the one or more partitioning walls is lower than the plane by a gap (see col. 7, lines 12-21 and 27-30; Figs. 11-13).      
Regarding claim 2, the top of at least one of the lands is flat (see Figs. 11-13).
Regarding the air holes of claim 3, Donofrio teaches compressed air blown through ducts in the axles and through the radial passages (see col. 6, lines 34-37).
Regarding the partitioning walls of claim 4, Donofrio teaches a dividing wall (see col. 7, lines 27-30 and Figs. 11-13).
Regarding the twist-off cap of claim 6 and discharge channel of claim 7, Donofrio teaches that the filled pockets which were closed by the cover sheet are brought into registry and the registering pockets are sealed to the cover sheet as the surrounding portions of the three sheets are pinched together leaving the capsule supported by a thin fin in a web composed of the three sheets (see col. 6, lines 19-27 and col. 7, lines 31-35; Fig. 11-13).  
Regarding the channel wall of claim 8, see Fig. 8 (52) and Fig. 12 (70).  
Regarding the shape of claim 10, Donofrio teaches a straight line (see col. 7, lines 16-17; Figs. 11-13).
Regarding claims 12 and 15, Donofrio teaches two partitioning walls that form four chambers in a grid (see col. 7, lines 36-41; Fig. 14).
Regarding claim 18, Donofrio teaches a rounded cuboid (see Fig. 13).  
Donofrio differs from instant claim 1 in that it does not teach at least one partitioning wall having a recess at the top of its land, however, this limitation is known in the art, as taught by Peng.
Peng teaches a first and second mold forming two independent cavities connected through a connecting groove, wherein the connecting groove has a depth less than the depth of the independent die cavity (see [0011]).  The groove (equivalent to the claimed partitioning wall having a recess in the top of its landing) is rectangular with a length of 2-8 mm, width of 1-2 mm, and depth of 0.8-1.2 mm (suggesting claim 13) (see [0012]-[0015], [0035]-[0036], and Fig. 3).  As shown in Fig. 2 and 3, a partitioning wall is formed by the top of the cavity edge of independent cavities 3 and 5.  The connecting groove forms a recess at the top of the cavity edges.  
 Peng explains that the connective groove result in ease of separation and do not cause overflow of the internal components of the integral soft capsule (see [0010], [0018]-[0019], and [0021]).
The limitations of claims 9, 14, 16, 20 and 21, are deemed to be a matter of design choice, and thus do not serve to patentably distinguish the claimed subject matter over the prior art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  See MPEP 2144.04 (IV)(B).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to disclose the die recited in claim 1 as taught by Donofrio in view of Peng.  One of ordinary skill in the art at the time the invention was made would have been motivated to modify the die of Donofrio with the teachings of Peng because such a modification would result in the benefit of ease of separation and mitigating overflow of the internal components of the integral soft capsule, as explained by Peng (see above). 
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792. The examiner can normally be reached 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615